19-22312-rdd          Doc 1339        Filed 12/17/19 Entered 12/17/19 12:36:23                      Main Document
                                                   Pg 1 of 18


     Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
     Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                            Brad Weiland (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                            KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                        300 North LaSalle Street
     Telephone:     (212) 446-4800                                   Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                   Telephone:      (312) 862-2000
                                                                     Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

     Terence P. Ross
     Michael R. Justus (pro hac vice pending)
     Shaya Rochester
     KATTEN MUCHIN ROSENMAN LLP
     575 Madison Avenue
     New York, New York 10022
     Telephone:      (212) 940-8800
     Facsimile:      (212) 940-8776

     Conflicts Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )         Chapter 11
                                                                 )
     WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                 )
                               Debtors.                          )         (Jointly Administered)
                                                                 )
     WINDSTREAM HOLDINGS, INC. et al.,                           )
                                                                 )
                     Plaintiffs,                                 )         Adv. Pro. No. 19-08246
     vs.                                                         )
     CHARTER COMMUNICATIONS, INC. and                            )
     CHARTER COMMUNICATIONS                                      )
     OPERATING, LLC,                                             )
                                                                 )
                               Defendants.                       )

 1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
       number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
       the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
       complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-22312-rdd        Doc 1339      Filed 12/17/19 Entered 12/17/19 12:36:23           Main Document
                                               Pg 2 of 18


                  AMENDED2 AGENDA FOR DECEMBER 18, 2019 HEARING

     Time and Date of Hearing: December 18, 2019, at 10:00 a.m. (prevailing Eastern Time)

     Location of Hearing:          The Honorable Judge Robert D. Drain
                                   United States Bankruptcy Court for the Southern District of New York
                                   300 Quarropas Street
                                   White Plains, New York 10601
     Copies of Motions:            A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’ proposed
                                   notice and claims agent, Kurtzman Carson Consultants LLC, at
                                   http://www.kccllc.net/windstream.      Further information may be
                                   obtained via email at WindstreamInfo@kccllc.com, or by calling toll
                                   free at 877-759-8815, or internationally at 424-236-7262.

 I.        MATTERS TO BE HEARD IN BANKRUPTCY MAIN CASE NO. 19-22312:

           1.      Second Exclusivity Motion. Debtors’ Second Motion to Extend the Debtors’
                   Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof
                   Pursuant to Section 1121 of the Bankruptcy Code [Docket No. 1281]

                   Objection Deadline: December 15, 2019, at 4:00 p.m. (prevailing Eastern Time);
                                extended to December 16, 2019, at 12:00 p.m. (prevailing Eastern
                                Time) for certain parties in interest.

                   Responses Received:

                                   Limited Objection of the First Lien Ad Hoc Group to Debtors’
                                   Second Motion to Extend the Debtors’ Exclusive Periods to File a
                                   Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
                                   Section 1121 of the Bankruptcy Code [Docket No. 1315]

                                   Limited Objection of the Ad Hoc Committee of Second Lien
                                   Noteholders to the Debtors’ Second Motion to Extend the Debtors’
                                   Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
                                   Thereof [Docket No. 1316]

                                   Limited Objection of UMB Bank, National Association and U.S.
                                   Bank National Association, as Indenture Trustees, to Debtors’
                                   Second Motion to Extend the Debtors’ Exclusive Periods to File a
                                   Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
                                   Section 1121 of the Bankruptcy Code [Docket No. 1317]




 2     Amended items are noted in bold.



                                                    2
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23          Main Document
                                          Pg 3 of 18


                             Limited Objection of the Official Committee of Unsecured
                             Creditors to Debtors’ Second Motion to Extend Debtors’ Exclusive
                             Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof
                             Pursuant to 1121 of the Bankruptcy Code [Docket No. 1318]

               Related Documents:

                             Debtors’ Reply in Support of Debtors’ Second Motion to Extend
                             the Debtors’ Exclusive Periods to File a Chapter 11 Plan and
                             Solicit Acceptances Thereof Pursuant to Section 1121 of the
                             Bankruptcy Code [Docket No. 1335]

                             Notice of Filing of Revised Proposed Order Extending Debtors’
                             Exclusive Periods to File a Chapter 11 Plan and Solicit
                             Acceptances Thereof Pursuant to Section 1121 of the
                             Bankruptcy Code [Docket No. 1336]

               Status: This matter is going forward.

       2.      First Omnibus Claims Objection. Debtors’ First Omnibus Objection to
               (A) Amended Claims, (B) Exact Duplicate Claims, (C) Substantively Duplicate
               Claims, and (D) Insufficient Documentation Claims [Docket No. 1224]

               Objection Deadline: December 11, 2019, at 4:00 p.m. (prevailing Eastern Time).

               Responses Received:

                             Response of Wireless Services Center (D/B/A Mach Networks) to
                             Debtors’ First Omnibus Objection to (A) Amended Claims, (B)
                             Exact Duplicate Claims, (C) Substantively Duplicate Claims, and
                             (D) Insufficient Documentation Claims [Docket No. 1282]

                             Response to Debtors’ Objection to Claimant’s Insufficient
                             Documentation Claims [Docket No. 1300]

               Related Documents:

                             Notice of Filing of Revised Proposed Order Granting Debtors’
                             First Omnibus Objection to (A) Amended Claims, (B) Exact
                             Duplicate Claims, and (C) Substantively Duplicate Claims
                             [Docket No. 1338]

               Status: This matter is going forward on an uncontested basis. All formal and
               informal responses have been resolved or adjourned to a future date.

 II.   MATTERS TO BE HEARD IN ADVERSARY CASE NO. 19-08246

       A.      SEALING MOTIONS



                                               3
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23           Main Document
                                          Pg 4 of 18


       3.      Motion to File Under Seal (Debtors’ Motion for Summary Judgment). Debtors’
               Motion for Leave to File Under Seal Certain Portions Of (A) Debtors’
               Memorandum of Law in Support of Their Motion for Summary Judgment of
               Liability on All Counts; (B) Debtors’ Statement of Undisputed Material Facts in
               Support Thereof; and (C) Certain Exhibits to the Declarations of Jeffrey H. Auman,
               Paul Strickland, Jr., and Grace A. Thompson [Adv. Dkt. No. 128]

                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Debtors’ Memorandum of Law in Support of Their Motion for
                             Summary Judgment of Liability on All Counts [Adv. Dkt. No. 123]

                      B.     Debtors’ Statement of Undisputed Material Facts in Support of
                             Their Motion for Summary Judgment of Liability on All Counts
                             [Adv. Dkt. No. 124]

                      C.     Declaration of Jeffrey H. Auman in Support of the Debtors’
                             Memorandum of Law In Support of Their Motion for Summary
                             Judgment of Liability on All Counts [Adv. Dkt. No. 125]

                      D.     Declaration of Paul Strickland, Jr. in Support of the Debtors’
                             Memorandum of Law in Support of Their Motion for Summary
                             Judgment of Liability on All Counts [Adv. Dkt. No. 126]
                      E.     Declaration of Grace A. Thompson in Support of the Debtors’
                             Memorandum of Law in Support of Their Motion for Summary
                             Judgment of Liability on All Counts [Adv. Dkt. No. 127]

                      Status: The hearing on this matter is going forward.

       4.      Motion to File Under Seal (Charter’s Motion for Summary Judgment).
               Defendants Charter Communications, Inc. and Charter Communications Operating,
               LLC’s Ex Parte Motion to Seal Documents Filed in Connection with Their Motion
               for Summary Judgment [Adv. Dkt. No. 133]

                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Defendants Charter Communications, Inc. and Charter
                             Communications Operating, LLC Motion for Summary Judgment



                                               4
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                          Pg 5 of 18


                             [Adv. Dkt. No. 129]

                      B.     Defendants Charter Communications, Inc. and Charter
                             Communications Operating, LLC Memorandum in Support of
                             Summary Judgment [Adv. Dkt. No. 130]

                      C.     Defendants’ Statement of Uncontroverted Material Facts in Support
                             of Defendants’ Motion for Summary Judgment [Adv. Dkt. No. 131]

                      D.     Declaration of Brian Hockett in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Motion for Summary Judgment [Adv. Dkt. No. 132]

                      Status: The hearing on this matter is going forward.

       5.      Motion to File Under Seal (Charter’s Opposition to Windstream’s Motion for
               Summary Judgment). Defendants’ Ex-Parte Motion to Seal Documents Filed in
               Connection with Their Memorandum in Opposition to Debtors’ Motion for Partial
               Summary Judgment [Adv. Dkt. No. 142]

                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Defendants’ Response to Debtors’ Statement of Facts [Adv. Dkt.
                             140]

                      B.     Declaration of Brian Hockett in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Response to Debtors’ Statement of Facts [Adv. Dkt. No. 141]

                      C.     Defendants’ Memorandum of Law in Opposition to Debtors’
                             Motion for Partial Summary Judgment [Adv. Dkt. No. 157]

                      D.     Declaration of Brian Hockett in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Memorandum in Opposition to Debtors’ Motion for Partial
                             Summary Judgment [Adv. Dkt. No. 153]
                      E.     Defendants’ Statement of Additional Facts [Adv. Dkt. No. 158]

                      Status: The hearing on this matter is going forward.
       6.      Motion to File Under Seal (Committee’s Joinder to Debtors’ Opposition to
               Charter’s Motion for Summary Judgment). The Committee’s Motion for Leave
               to File Under Seal Certain Portions of the Committee’s Joinder to the Debtors’
               Opposition to Charter’s Motion for Summary Judgment [Adv. Dkt. No. 151]




                                               5
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23          Main Document
                                          Pg 6 of 18


                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Committee’s Joinder to the Debtors’ Opposition to Charter’s Motion
                             for Summary Judgment [Adv. Dkt. No. 149]

                      Status: The hearing on this matter is going forward.
       7.      Motion to File Under Seal (Debtors’ Opposition to Charter’s Motion for
               Summary Judgment). Debtors’ Motion for Leave to File Under Seal Certain
               Portions of (A) Debtors’ Memorandum of Law in Opposition to Defendants’
               Motion for Summary Judgment, (B) Debtors’ Response to Defendants’ Statement
               of Uncontroverted Material Facts (C) Certain Exhibits to the Declaration of Grace
               A. Thompson, (D) Declaration of Jeffrey H. Auman in Support of the Debtors’
               Opposition to Defendants’ Motion for Summary Judgment, and (E) Expert
               Declaration of Sarah Butler [Adv. Dkt. No. 159]

                      Objection Deadline: December 16, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Debtors’ Memorandum of Law in Opposition to Defendants’
                             Motion for Summary Judgment [Adv. Dkt. No. 144]

                      B.     Debtors’ Response to Defendants’ Statement of Uncontroverted
                             Material Facts [Adv. Dkt. No. 145]
                      C.     Declaration of Grace A. Thompson [Adv. Dkt. No. 146]

                      D.     Declaration of Jeffrey H. Auman in Support of the Debtors’
                             Opposition to Defendants’ Motion for Summary Judgment [Adv.
                             Dkt. No. 147]

                      E.     Expert Declaration of Sarah Butler [Adv. Dkt. No. 154]

                      Status: The hearing on this matter is going forward.
       8.      Motion to File Under Seal (Debtors’ Reply in Support of Summary Judgment).
               Debtors’ Motion For Leave to File Under Seal Certain Portions of (A) Debtors’
               Reply Memorandum in Support of Their Motion for Summary Judgment of
               Liability on All Counts, (B) Debtors’ Reply Statement of Facts in Support of Its




                                               6
19-22312-rdd    Doc 1339    Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                         Pg 7 of 18


               Motion For Summary Judgment of Liability on All Counts, and (C) Debtors’
               Response to Defendants’ Statement of Additional Facts [Adv. Dkt. No. 173]

                     Objection Deadline: December 17, 2019 at 12:00 p.m. (prevailing Eastern
                     Time)

                     Responses Received: None.

                     Related Documents:

                     A.     Debtors’ Reply Memorandum in Support of Their Motion for
                            Summary Judgment of Liability on All Counts [Adv. Dkt. No. 169]

                     B.     Debtors’ Reply Statement of Facts in Support of Its Motion for
                            Summary Judgment of Liability on All Counts [Adv. Dkt. No. 170]

                     C.     Debtors’ Response to Defendants’ Statement of Additional Facts
                            [Adv. Dkt. No. 171]

                     Status: The hearing on this matter is going forward.
       B.      SUBSTANTIVE MOTIONS

       9.      Motion for Judgment on the Pleadings and to Dismiss. Defendants Charter
               Communications, Inc. and Charter Communications Operating, LLC’s Motion to
               for Judgment on the Pleadings on Count VI and Motion to Dismiss Count VII for
               Lack of Subject Matter Jurisdiction [Adv. Dkt. No. 109]

                     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                     Time)

                     Responses Received:

                     A.     Debtors’ Opposition to Defendants’ Motion for Judgment on the
                            Pleadings on Count VI and Motion to Dismiss Count VII for Lack
                            of Subject Matter Jurisdiction [Adv. Dkt. No. 161]

                     B.     Declaration of Grace A. Thompson in Support of Debtors’
                            Opposition to Defendants’ Motion for Judgment on the Pleadings
                            on Count VI and Motion to Dismiss Count VII for Lack of Subject
                            Matter Jurisdiction [Adv. Dkt. No. 162]

                     C.     Joinder of the Official Committee of Unsecured Creditors to the
                            Debtors’ Opposition to Defendants’ Motion for Judgment on the
                            Pleadings on Count VI and Motion to Dismiss Count VII for Lack
                            of Subject Matter Jurisdiction [Adv. Dkt. No. 163]

                     Related Documents: None.

                     Status: The hearing on this matter is going forward.



                                              7
19-22312-rdd    Doc 1339   Filed 12/17/19 Entered 12/17/19 12:36:23        Main Document
                                        Pg 8 of 18


       10.     Debtors’ Motion for Summary Judgment. Debtors’ Motion for Summary
               Judgment of Liability on All Counts [Adv. Dkt. No. 122]

                    Objection Deadline: December 6, 2019

                    Responses Received:

                    A.     Defendants’ Memorandum of Law in Opposition to Debtors’
                           Motion for Partial Summary Judgment [Adv. Dkt. No. 157]

                    B.     Declaration of Brian Hockett in Support of Defendants Charter
                           Communications, Inc. and Charter Communications Operating,
                           LLC’s Memorandum in Opposition to Debtors’ Motion for Partial
                           Summary Judgment [Adv. Dkt. No. 153]

                    C.     Defendants’ Response to Debtors’ Statement of Facts [Adv. Dkt.
                           No. 140]

                    D.     Declaration of Brian Hockett in Support of Defendants Charter
                           Communications, Inc. and Charter Communications Operating,
                           LLC’s Response to Debtors’ Statement of Facts [Adv. Dkt. No. 141]
                    E.     Defendants’ Response to Debtors’ Statement of Additional Facts
                           [Adv. Dkt. No. 175]

                    Related Documents:

                    A.     Debtors’ Memorandum of Law in Support of Their Motion for
                           Summary Judgment of Liability on All Counts [Adv. Dkt. No. 123]

                    B.     Debtors’ Statement of Undisputed Material Facts in Support of
                           Their Motion for Summary Judgment of Liability on All Counts
                           [Adv. Dkt. No. 124]

                    C.     Declaration of Jeffrey H. Auman in Support of the Debtors’
                           Memorandum of Law In Support of Their Motion for Summary
                           Judgment of Liability on All Counts [Adv. Dkt. No. 125]

                    D.     Declaration of Paul Strickland, Jr. in Support of the Debtors’
                           Memorandum of Law in Support of Their Motion for Summary
                           Judgment of Liability on All Counts [Adv. Dkt. No. 126]

                    E.     Declaration of Grace A. Thompson in Support of the Debtors’
                           Memorandum of Law In Support of Their Motion for Summary
                           Judgment of Liability on All Counts [Adv. Dkt. No. 127]

                    F.     Debtors’ Reply Memorandum in Support of Their Motion for
                           Summary Judgment of Liability on All Counts [Adv. Dkt. No. 169]

                    G.     Debtors’ Reply Statement of Facts in Support of Its Motion for




                                            8
19-22312-rdd    Doc 1339    Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                         Pg 9 of 18


                            Summary Judgment of Liability on All Counts [Adv. Dkt. No. 170]

                     H.     Declaration of Jeffrey H. Auman in Further Support of the Debtors’
                            Motion for Summary Judgment of Liability on All Counts [Adv.
                            Dkt. No. 172]

                     I.     Joinder of the Official Committee of Unsecured Creditors to the
                            Debtors’ Reply in Support of the Debtors’ Motion for Summary
                            Judgment of Liability on All Counts [Adv. Dkt. No. 174]

                     Status: The hearing on this matter is going forward.


       11.     Charter’s Motion for Summary Judgment. Defendants Charter Communications,
               Inc. and Charter Communications Operating, LLC’s Motion for Summary
               Judgment [Adv. Dkt. No. 129]

                     Objection Deadline: December 6, 2019

                     Responses Received:

                     A.     Debtors’ Memorandum of Law in Opposition to Defendants’
                            Motion for Summary Judgment [Adv. Dkt. No. 144]

                     B.     Debtors’ Response to Defendants’ Statement of Uncontroverted
                            Material Facts [Adv. Dkt. No. 145]

                     C.     Declaration of Grace A. Thompson [Adv. Dkt. No. 146]

                     D.     Declaration of Jeffrey H. Auman in Support of the Debtors’
                            Memorandum of Law in Opposition to Defendants’ Motion for
                            Summary Judgment [Adv. Dkt. No. 147]

                     E.     Declaration of John C. Jarosz in Support of the Debtors’
                            Memorandum of Law in Opposition to Defendants’ Motion for
                            Summary Judgment [Adv. Dkt. No. 148]

                     F.     Joinder of the Official Committee of Unsecured Creditors to the
                            Debtors’ Opposition to Charter’s Motion for Summary Judgment
                            [Adv. Dkt. No. 149]

                     G.     Debtors’ Response to Defendants’ Statement of Additional Facts
                            [Adv. Dkt. No. 171]

                     Related Documents:

                     A.     Defendants Charter Communications, Inc. and Charter
                            Communications Operating, LLC’s Memorandum of Law in
                            Support of Summary Judgment [Adv. Dkt. No. 130]

                     B.     Statement of Undisputed Facts in Support of Defendants’ Motion



                                              9
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                          Pg 10 of 18


                             for Summary Judgment [Adv. Dkt. No. 131]

                      C.     Declaration of Brian Hockett in Support of Defendants Charter
                             Communications, Inc. and Charter Communications Operating,
                             LLC’s Motion for Summary Judgment [Adv. Dkt. 132]

                      D.     Defendants’ Statement of Additional Facts [Adv. Dkt. No. 158]

                      E.     Defendants’ Reply Memorandum in Support of Motion for Partial
                             Summary Judgment [Adv. Dkt. No. 176]

               Status: The hearing on this matter is going forward.

 III.   ADJOURNED MATTERS IN BANKRUPTCY MAIN CASE NO. 19-22312

        12.    Motion to File Under Seal (Charter’s Motion to Compel Assumption or Rejection
               of Executory Contracts). Charter Communications Operating, LLC’s Motion to
               Seal Documents Filed in Connection with Its Motion to Compel Assumption or
               Rejection of Executory Contracts [Dkt. No. 1261]

                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Charter Communications Operating, LLC’s Motion to Compel
                             Debtor Windstream Services, LLC to Assume or Reject Executory
                             Contracts Memorandum of Law in Opposition to Defendants’
                             Motion for Summary Judgment [Dkt. No. 1263]

                      Status: This matter is adjourned to January 16, 2020.
        13.    Motion to File Under Seal (Debtors’ Objection to Charter’s Motion to Compel
               Assumption or Rejection of Executory Contracts). Debtors’ Motion for Leave to
               File Under Seal Certain Portions of Debtors’ Objection to Charter Communications
               Operating, LLC’s Motion to Compel Debtor Windstream Services, LLC to Assume
               or Reject Executory Contracts [Dkt. No. 1304]

                      Objection Deadline: December 17, 2019 at 12:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.     Debtors’ Objection to Charter Communications Operating, LLC’s
                             Motion to Compel Debtor Windstream Services, LLC to Assume or



                                               10
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23          Main Document
                                          Pg 11 of 18


                             Reject Executory Contracts [Dkt. No. 1298]

                      Status: This matter is adjourned to January 16, 2020.
       14.     Charter’s Motion to Compel Assumption or Rejection of Executory Contracts.
               Charter Communications Operating, LLC’s Motion to Seal Documents Filed in
               Connection with Its Motion to Compel Assumption or Rejection of Executory
               Contracts [Dkt. No. 1261]

                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received:

                      A.     Debtors’ Objection to Charter Communications Operating, LLC’s
                             Motion to Compel Debtor Windstream Services, LLC to Assume or
                             Reject Executory Contracts [Dkt. No. 1298]

                      B.     Declaration of Wendy Hays in Support of the Debtors’ Objection to
                             Charter Communications Operating, LLC’s Motion to Compel
                             Debtor Windstream Services, LLC to Assume or Reject Executory
                             Contracts [Dkt. No. 1299]

                      C.     Joinder of the Official Committee of Unsecured Creditors to
                             Debtors’ Objection to Charter Communications Operating, LLC’s
                             Motion to Compel Debtor Windstream Services, LLC to Assume or
                             Reject Executory Contracts [Dkt. No. 1302]

                      Related Documents:

                             Notice of Adjournment of Hearing on Charter Communications
                             Operating, LLC’s Motion to Compel Assumption or Rejection of
                             Executory Contracts [Dkt. No. 1314]

                      Status: This matter is adjourned to January 16, 2020.

       15.     Leave Motion. Motion of Ohio Edison Company for Leave to File Late
               Amendment to Proof of Claim or, Alternatively, to File Late proof of Claim [Dkt.
               No. 1232]

                      Objection Deadline: January 9, 2020, at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None

                      Related Documents:

                             Notice of Adjournment of Hearing [Dkt. No. 1292]




                                              11
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23           Main Document
                                          Pg 12 of 18


                      Status: This matter is adjourned to January 16, 2020.
       16.     Stay Relief Motion. Niagara Mohawk Power Corporation, Pursuant to 11 U.S.C.
               § 362(d) and Bankruptcy Rule 4001, for Relief from the Automatic Stay and
               Waiver of the Stay Imposed by Bankruptcy Rule 4001 (a)(3) [Dkt. No. 1256]

                      Objection Deadline: January 9, 2020 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None

                      Related Documents:

                             Notice of Adjournment of Hearing [Dkt. No. 1292]

                      Status: This matter is adjourned to January 16, 2020.
       17.     Indenture Trustees’ Motion. Motion of UMB Bank, National Association and
               U.S. Bank National Association, as Indenture Trustees, (I) to Strike the Uniti
               Master Lease from the Debtors’ Schedule G and (II) to Modify the Cash
               Management Order [Docket No. 728]

               Responses Received:

                             Debtors’ Preliminary Objection to the Motion of UMB Bank,
                             National Association and U.S. Bank National Association, as
                             Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                             Debtors’ Schedule G and (II) to Modify the Cash Management
                             Order [Docket No. 746]

                             Statement of the Ad Hoc Committee of Second Lien Noteholders in
                             Response to the Motion of UMB Bank, National Association and
                             U.S. Bank National Association, as Indenture Trustees, (I) to Strike
                             the Uniti Master Lease from the Debtors’ Schedule G and (II) to
                             Modify the Cash Management Order [Docket No. 758]

                             First Lien Ad Hoc Group’s Statement in Support of Debtors’
                             Preliminary Objection to the Motion of UMB Bank, National
                             Association and U.S. Bank National Association, as Indenture
                             Trustees, (I) to Strike the Uniti Master Lease from the Debtors’
                             Schedule G and (II) to Modify the Case Management Order
                             [Docket No. 761]

                             Objection of Uniti to Motion of UMB Bank, National Association
                             and U.S. Bank National Association [Docket No. 824]




                                              12
19-22312-rdd    Doc 1339    Filed 12/17/19 Entered 12/17/19 12:36:23           Main Document
                                         Pg 13 of 18


                            Declaration of Eli J. Vonnegut in Support of Uniti’s Objection to the
                            Motion of UMB Bank, National Association and U.S. Bank
                            National Association [Docket No. 825]

               Related Documents:

                            Memorandum of Law in Support of the Motion to Strike Master
                            Lease from Schedules and Modify Cash Management Order
                            [Docket No. 729]

                            Declaration of Julia M. Winters in Support of Motion to Strike
                            Master Lease from Schedules and Modify Cash Management Order
                            [Docket No. 730]

                            Letter to Hon. Robert D. Drain from J. Christopher Shore Letter
                            Requesting Telephonic Conference [Docket No. 775]

                            Letter to Court [Docket No. 820]

                            Notice of Adjournment of Hearing on Motion of UMB Bank,
                            National Association and U.S. Bank National Association, as
                            Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                            Debtors’ Schedule G and (II) to Modify the Cash Management
                            Order [Docket No. 840].

                            Notice of Adjournment of Hearing on Motion of UMB Bank,
                            National Association and U.S. Bank National Association, as
                            Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                            Debtors’ Schedule G and (II) to Modify the Case Management
                            Order [Docket No. 950]

                            Notice of Adjournment of Hearing on Motion of UMB Bank,
                            National Association and U.S. Bank National Association, as
                            Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                            Debtors’ Schedule G and (II) to Modify the Case Management
                            Order [Docket No. 1091].

                            Notice of Adjournment of Hearing on Motion of UMB Bank,
                            National Association and U.S. Bank National Association, as
                            Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                            Debtors’ Schedule G and (II) to Modify the Case Management
                            Order [Docket No. 1158]

                            Notice of Adjournment of Hearing on Motion of UMB Bank,
                            National Association and U.S. Bank National Association, as
                            Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                            Debtors’ Schedule G and (II) to Modify the Case Management
                            Order [Docket No. 1209]


                                             13
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23           Main Document
                                          Pg 14 of 18


                              Notice of Adjournment of Hearing on Motion of UMB Bank,
                              National Association and U.S. Bank National Association, as
                              Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                              Debtors’ Schedule G and (II) to Modify the Case Management
                              Order [Docket No. 1225]

                              Notice of Adjournment of Hearing on Motion of UMB Bank,
                              National Association and U.S. Bank National Association, as
                              Indenture Trustees, (I) to Strike the Uniti Master Lease from the
                              Debtors’ Schedule G and (II) to Modify the Case Management
                              Order [Docket No. 1313]

               Status: This matter is continued to a date to be determined.

       18.     UCC’s Standing Motion. Motion of the Official Committee of Unsecured
               Creditors for (I) Leave, Standing, and Authority to Commence and Prosecute
               Certain Claims and Causes of Action on Behalf of Debtors’ Estates and (II) Consent
               Rights to Settlement [Docket No. 786]

               Responses Received: None.

               Related Documents:

                              Declaration of Lorenzo Marinuzzi in Support of Motion of the
                              Official Committee of Unsecured Creditors for (I) Leave, Standing,
                              and Authority to Commence and Prosecute Certain Claims and
                              Causes of Action on Behalf of Debtors’ Estates and (II) Consent
                              Rights to Settlement [Docket No. 787]

                              Notice of Adjournment of Hearing on Motion of the Official
                              Committee of Unsecured Creditors for (I) Leave, Standing, and
                              Authority to Commence and Prosecute Certain Claims and Causes
                              of Action on Behalf of Debtors’ Estates and (II) Consent Rights to
                              Settlement [Docket No. 821]

                              Notice of Adjournment of Hearing on Motion of the Official
                              Committee of Unsecured Creditors for (I) Leave, Standing, and
                              Authority to Commence and Prosecute Certain Claims and Causes
                              of Action on Behalf of Debtors’ Estates and (II) Consent Rights to
                              Settlement [Docket No. 919]

                              Notice of Adjournment of Hearing on Motion of the Official
                              Committee of Unsecured Creditors for (I) Leave, Standing, and
                              Authority to Commence and Prosecute Certain Claims and Causes
                              of Action on Behalf of Debtors’ Estates and (II) Consent Rights to
                              Settlement [Docket No. 1032]




                                               14
19-22312-rdd    Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23          Main Document
                                          Pg 15 of 18


                              Notice of Adjournment of Hearing on Motion of the Official
                              Committee of Unsecured Creditors for (I) Leave, Standing, and
                              Authority to Commence and Prosecute Certain Claims and Causes
                              of Action on Behalf of Debtors’ Estates and (II) Consent Rights to
                              Settlement [Docket No. 1148]

                              Notice of Adjournment of Hearing on Motion of the Official
                              Committee of Unsecured Creditors for (I) Leave, Standing, and
                              Authority to Commence and Prosecute Certain Claims and Causes
                              of Action on Behalf of Debtors’ Estates and (II) Consent Rights to
                              Settlement [Docket No. 1208]

                              Notice of Adjournment of Hearing on Motion of the Official
                              Committee of Unsecured Creditors for (I) Leave, Standing, and
                              Authority to Commence and Prosecute Certain Claims and Causes
                              of Action on Behalf of Debtors’ Estates and (II) Consent Rights to
                              Settlement [Docket No. 1312]

               Status: This matter is continued to a date to be determined.

 IV.   ADJOURNED MATTERS IN ADVERSARY CASE NO. 19-08246

       19.     Motion to File Under Seal (Charter’s Motion to Exclude Jarosz). Defendants
               Charter Communications, Inc. and Charter Communications Operating, LLC’s Ex-
               Parte Motion to Seal Documents Filed in Connection with Their Motion to Exclude
               the Testimony of John C. Jarosz [Adv. Dkt. No. 118]

                      Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                      Time)

                      Responses Received: None.

                      Related Documents:

                      A.      Defendants Charter Communications, Inc. and Charter
                              Communications Operating, LLC’s Motion to Exclude the Expert
                              Testimony of John C. Jarosz [Adv. Dkt. No. 115]

                      B.      Defendants Charter Communications, Inc. and Charter
                              Communications Operating, LLC’s Memorandum in Support of
                              Motion to Exclude the Expert Testimony of John C. Jarosz [Adv.
                              Dkt. No. 116]

                      C.      Declaration of Brian Hocket in Support of Defendants Charter
                              Communications, Inc. and Charter Communications Operating,
                              LLC’s Motion to Exclude the Expert Testimony of John C. Jarosz
                              [Adv. Dkt. No. 117]

                      Status: This matter is adjourned to January 16, 2020.



                                               15
19-22312-rdd    Doc 1339    Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                         Pg 16 of 18


       20.     Motion to File Under Seal (Debtors’ Opposition to Charter’s Motion to Exclude
               Jarosz). Debtors’ Motion for Leave to File Under Seal Certain Portions of (A)
               Debtors; Memorandum of Law in Opposition to Defendants’ Motion to Exclude
               Expert Testimony of John C. Jarosz , and (B) Declaration of John C. Jarosz in
               Support of Debtors’ Opposition to Defendants’ Motion to Exclude Expert
               Testimony of John C. Jarosz [Adv. Dkt. No. 168]

                     Objection Deadline: December 17, 2019 at 12:00 p.m. (prevailing Eastern
                     Time)

                     Responses Received: None.

                     Related Documents:

                     A.     Debtors’ Memorandum Of Law In Opposition To Defendants’
                            Motion To Exclude Expert Testimony Of John C. Jarosz [Adv. Dkt.
                            No. 164]

                     B.     Declaration of John C. Jarosz in Support of Debtors’ Opposition to
                            Defendants’ Motion to Exclude the Expert Testimony of John C.
                            Jarosz [Adv. Dkt. No. 164]

                     Status: This matter is adjourned to January 16, 2020.
       21.     Charter’s Motion to Exclude Jarosz. Defendants Charter Communications, Inc.
               and Charter Communications Operating, LLC’s Motion to Exclude the Expert
               Testimony of John C. Jarosz [Adv. Dkt. No. 115]

                     Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern
                     Time)

                     Responses Received:

                     A.     Debtors’ Memorandum Of Law In Opposition To Defendants’
                            Motion To Exclude Expert Testimony Of John C. Jarosz [Adv. Dkt.
                            No. 164]

                     B.     Declaration of John C. Jarosz in Support of Debtors’ Opposition to
                            Defendants’ Motion to Exclude the Expert Testimony of John C.
                            Jarosz [Adv. Dkt. No. 165]

                     C.     Declaration of Grace A. Thompson in Support of Debtors’
                            Opposition to Defendants’ Motion to Exclude the Expert Testimony
                            of John C. Jarosz [Adv. Dkt. No. 166]

                     Related Documents:

                     A.     Defendants Charter Communications, Inc. and Charter
                            Communications Operating, LLC’s Memorandum in Support of
                            Motion to Exclude the Expert Testimony of John C. Jarosz [Adv.


                                             16
19-22312-rdd   Doc 1339   Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                       Pg 17 of 18


                          Dkt. No. 116]

                   B.     Declaration of Brian Hockett in Support of Defendants’ Motion To
                          Exclude Expert Testimony Of John C. Jarosz [Adv. Dkt. No. 117]

                   C.     Notice of Adjournment of Hearing on Defendants Charter
                          Communications, Inc. and Charter Communications Operating,
                          LLC’s Motion to Exclude the Testimony of John C. Jarosz [Adv.
                          Docket No. 177]

                   Status: This matter is adjourned to January 16, 2020.




                                           17
19-22312-rdd   Doc 1339     Filed 12/17/19 Entered 12/17/19 12:36:23         Main Document
                                         Pg 18 of 18


 Dated: December 17, 2019         /s/ Stephen E. Hessler
 New York, New York               Stephen E. Hessler, P.C.
                                  Marc Kieselstein, P.C.
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                  Brad Weiland (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle Street
                                  Chicago, Illinois 60654
                                  Telephone:     (312) 862-2000
                                  Facsimile:     (312) 862-2200

                                  Counsel to the Debtors and Debtors in Possession


                                  /s/ Shaya Rochester
                                  Terence P. Ross
                                  Michael R. Justus (pro hac vice pending)
                                  Shaya Rochester
                                  KATTEN MUCHIN ROSENMAN LLP
                                  575 Madison Avenue
                                  New York, NY 10022
                                  Telephone: (212) 940-8800
                                  Facsimile: (212) 940-887
                                  Email: terence.ross@katten.com
                                         michael.justus@katten.com
                                         srochester@katten.com

                                  Conflicts Counsel to the Debtors and Debtors in Possession




                                           18
